EXHIBIT 2 AGREEMENT OF JOINT FILING The undersigned hereby agree that the attached Schedule 13D/A, together with any and all amendments thereto, is filed on behalf of each of us, pursuant to Rule 13d-1 of the General Rules and Regulations of the Securities and Exchange Commission. This Agreement may be executed in several counterparts, each of which may be deemed to be an original, but all of which together will constitute one and the same Agreement. Date: October 8, 2008 Mr. Nassef Sawiris Signature: /s/ NASSEF SAWIRIS Date: October 8, 2008 Mr. Philip Norman Signature: /s/ PHILIP NORMAN Date: October 8, 2008 By: NNS Holding Mr. Nassef Sawiris Title: Director Signature: /s/ NASSEF SAWIRIS
